Matter of Manko v Mastro (2020 NY Slip Op 01725)





Matter of Manko v Mastro


2020 NY Slip Op 01725


Decided on March 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2020

Friedman, J.P., Kapnick, Webber, González, JJ.


526781/19 -1244 14291/19 11380 &

[*1] In re Nella Manko, Petitioner,
vHon. William F. Mastro, etc., et al Respondents.


Nella Manko, petitioner pro se.
Letitia James, Attorney General, New York (Charles F. Sanders of counsel), for state respondents.
Kaufman Borgeest & Ryan LLP, Valhalla (David Bloom of counsel), for ?

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MARCH 12, 2020
CLERK